Title: From Benjamin Franklin to Richard Partridge, [7 October 1755]
From: Franklin, Benjamin
To: Partridge, Richard


On October 25 Franklin wrote Richard Partridge, London agent for the Pennsylvania Assembly and for other colonies, saying in the opening sentence that he was enclosing a copy of an earlier letter sent by Captain Joy (see below, p. 230). Neither the original letter sent by Joy nor the copy sent on the 25th has been found, but parts of what is believed to have been that letter survive in extracts made by Partridge for two different purposes. He quoted two sentences in a letter of November 18 to Henry Fox, secretary at war and about to become secretary of state, prefacing his quotation with “And yesterday I received a Letter from one of the Assembly of Pennsylvania of the 7th of October wherein he advises me in these words vizt.” The Pennsylvania Gazette, October 9, had reported that the ship Marlborough, Capt. Daniel Joy, had lately cleared for London. Partridge included the second extract in the argument he prepared about February 1756 for the Board of Trade on behalf of the Assembly opposing a petition to bar Quakers from service in colonial assemblies. Though the beginning of this extract is missing in the copy of the argument found among the Franklin Papers, its author is clearly identified as Franklin in the sentence that follows it. The agent also cited Franklin’s letter of November 27 (see below, p. 273), asserted that the Quaker Assembly was perfectly willing to pass necessary military legislation founded on equitable taxation, and concluded with quotations from letters by Isaac Norris and William Callender, who with Franklin composed the Assembly’s Committee of Correspondence. It cannot be definitely proved that Franklin was the author of the extract Partridge dated October 7, or that the extract he did attribute to Franklin was written on that date, but the probability is great that they are both parts of the letter he sent by Captain Joy. Their sequence in that letter cannot, of course, be certainly established.
 

I
[October 7, 1755]
The Account of Genl. Johnsons Progress must get to Hand before this; we now daily expect to hear of his Attack upon Crown Point, where it is thought he will be likely to meet no small Opposition, tho’ his late Success may Contribute to render it less so. …
We do not hear of any Disturbances on our Frontiers from the Enemy and every Thing hath been much more Pacific than we could have expected; the Virginians and Marylanders, suffered from the Indians, but nothing of that Kind, hath happened in our Province.


II
[Missing] if he had thought fit to pass the Bill— and a Militia, if we had one could not march or go on any Expedition without Money which is not to be had without passing the Bill; and as our People are already well acquainted with Fire Arms, being mostly Hunters and Marksmen, and the manual Exercise and Evolutions taught a Militia, are known by Experience to be of little or no Use in our Woodes it was thought that the going into such a Law at this time might be attended with fewer Advantages than Inconveniences.
These are the sentiments of a Majority which I think I have Stated fairly; tho’ for my own part, I am of Opinion a Militia, tho’ unfit to March on Expeditions or to prevent Mischiefs from Sculking Indians might be of Use in case of Invasion by any considerable Body of Forces.
Our Disputes as you will see by the Messages are Risen to a great hight; And the Governour having by his Indiscretions entirely lost the Confidence of the People, I apprehend that unless he be Changed, or other Instructions sent him, no Publick Business can hereafter well go forward here.

